Citation Nr: 0729956	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-06 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for low 
back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to 
November 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The RO, in pertinet part, 
denied the benefits sought on appeal.

The August 2002 rating decision also continued 10 percent 
disabling ratings for bilateral degenerative changes of the 
knees and noncompensable ratings for bilateral ulnar nerves.  
The veteran indicated in her substantive appeal that she was 
not appealing the knee claims.  As such, the claims are no 
longer in appellate status.  38 C.F.R. § 20.302(b).  The 
claims referable to the bilateral ulnar nerves were 
adjudicated in the May 2004 Board decision.  Aside from the 
issue listed on the cover page of the instant decision, there 
no longer remain any claims in controversy. 

The matter was previously before the Board in May 2004 and 
April 2006.  On both occasions, the claim was remanded for 
further development and adjudication.  The claim has been 
returned to the Board and is now ready for appellate 
disposition. 


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Low back strain has not produced moderately limited range 
of motion, muscle spasm on extreme forward bending, loss of 
lateral spine motion, or forward flexion limited between 30 
and 60 degrees.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 
38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a May 2002 letter, issued prior to the 
decision on appeal, the RO provided general VCAA notice and 
notified the veteran that copies of treatment records from 
Dr. PA had been requested in support of her claim.  She was 
further notified that a VA examination was to be scheduled.

Pursuant to Board Remand additional VCAA letters were issued 
in May 2004 and May 2006 in which the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in her 
possession that pertained to the claim.   She was notified of 
the evidence necessary to establish a disability rating and 
effective date in May 2006.  The case was last readjudicated 
in a June 2007 supplemental statement of the case (SSOC).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private 
treatment records, and VA examination reports.  In her March 
2003, VA Form 9, Appeal to the Board, the veteran declined 
the opportunity to present personal testimony in support of 
her appeal.

The Board notes VA examinations were scheduled in February 
2007 and March 2007.  Notice was sent to the address of 
record and was not returned as undeliverable.  The regularity 
of the mail is presumed.  The veteran failed to appear for 
both examinations.  Additionally, the Board notes that the RO 
notified the veteran of her the first missed VA examination 
in February 2007 and took it upon themselves to reschedule 
the examination to March 2007.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the duty to 
assist is by no means a one-way street, and a veteran's 
obligation to provide certain facts, in this case by 
submission to a VA examination, is not an impossible or 
onerous task. See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As such, further remand is not necessary.  38 C.F.R. 
§ 3.159.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The veteran contends that her service-connected low back 
strain warrants a rating in excess of 10 percent due to such 
symptoms including, but not limited to, pain, decreased range 
of motion, and difficulty lifting and bending. 

Historically, service connection was awarded for low back 
strain in a November 1998 rating decision.  The RO awarded a 
10 percent rating effective November 1998.  The veteran filed 
her request for an increased rating in May 2002.  The RO 
continued the 10 percent rating in the August 2002 rating 
decision.  The veteran disagreed and initiated the instant 
appeal.   

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: her multiple contentions; 
service medical records; VA examination reports; and private 
medical records. Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's low back strain was initially rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002), for low back strain.  

During the course of this appeal, specifically, on September 
23, 2002, and once again on September 26, 2003, there became 
effective new regulations for the evaluation of 
service-connected disabilities of the spine.  VA's General 
Counsel has 
held that where a law or regulation changes during the 
pendency of an appeal, the Board should first determine which 
version of the law or regulation is more favorable to the 
veteran.  If the application of the revised regulation 
results in a higher rating, the effective date for the higher 
disability rating can be no earlier than the effective date 
of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-2000 (April 10, 2000).  

Prior to September 23, 2002, a 10 percent evaluation was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation was warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in the 
standing position.  A 40 percent evaluation required severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space, or with some of the 
aforementioned characteristics accompanied by abnormal 
mobility on forced motion.  Evaluations for limitation of 
motion of the lumbar spine were assigned as follows: 10 
percent slight; 20 percent moderate; and 40 percent severe.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).  

Under the schedular criteria which became effective 
September 26, 2003, Diagnostic Code 5237 assigns ratings as 
follows for lumbosacral strain: a 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or a combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 325 degrees, or muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour, or vertebral body fracture with loss 
of 50  percent or more of the height; a 20 percent evaluation 
is warranted where there is evidence of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis; and a 40 percent evaluation, 
under those same regulations, requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  
38 C.F.R. § 4.71a.  A 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.

At the outset, the Board notes there has been no evidence of 
intervertebral disc syndrome to warrant an increased 
evaluation under the regulations in effect prior to September 
23, 2002, under the interim revised criteria for 
intervertebral disc syndrome which became effective 
September 23, 2002, or under the schedular criteria which 
became effective September 26, 2003.  In this regard, 
radiographic reports taken upon VA examination in June 2002 
and those reported by Dr. VN in June 2003 reveal the disc 
spaces were well maintained.  

As noted in the discussion of VA's duty to assist, the 
veteran was scheduled to appear for VA examinations in 
February 2007 and March 2007; however, she failed to report 
for both examinations.  The veteran was notified in February 
2007 that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination 
scheduled in conjunction a claim for an increase, the claim 
shall be denied.   

The veteran reported for VA examinations in June 2002 and 
December 2002.  Thus, the Board shall not summarily dismiss 
the veteran's claim.  However, while veteran indicated in May 
2004 that her low back strain had worsened in severity, 
objective findings that were expected from the examinations 
which may have resulted in a favorable decision, are not 
available.  Instead the claim shall be rated based on the 
evidence currently available.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, finds that the veteran's low 
back strain more closely approximates the criteria for the 
currently assigned 10 percent.  38 C.F.R. § 4.7.  In this 
regard, upon VA examination in May 2002, the veteran denied 
radiating back pain. Her gait was normal.  Straight leg 
raising was normal.  There was normal strength, coordination, 
and sensation, as well as deep tendon reflexes.  The veteran 
had a normal neurological examination.  Computerized 
tomography (CT) of the lumbar spine taken in June 2002 showed 
no significant disc bulge or foraminal narrowing of L3-5.  A 
mild disc bulge was seen posteriorly at L5-S1.  X-rays showed 
the disc spaces were well preserved and alignment was 
satisfactory.  

Records from Dr. KB contained complaints of mild lumbar pain.  
The veteran denied radicular pain, as well as bowel or 
bladder impairment.  Records from Dr. PA simply contain 
complaints of low back pain.

Upon VA examination in December 2002, the veteran complained 
of occasional back pain, which did not affect her activities 
of daily living. She denied radicular pain, as well as bowel 
or bladder impairment.  She further denied loss of strength 
and sensation.  The veteran indicated that pain had not 
worsened since the last VA examination.  The examiner noted 
there was no evidence of degenerative disc disease.  

Range of motion was as follows: 100 degrees of flexion; 30 
degrees of extension; and 45 degrees of bilateral bending.  
The Board notes that flexion was the same as found upon 
examination in August 1998.  There were only slight changes 
in extension from 40 degrees and an increase in lateral 
bending from 35 degrees.  Strength was 5/5.  There was only 
mild paraspinal muscle tenderness.  Low back pain was 
considered most likely mechanical without evidence of 
radiculopathy 

Chiropractic notes from Dr. VN contained complaints of low 
back pain.  Flexion was found to be normal at 90 degrees from 
2003 to 2005.  Straight leg raising was negative in June 
2003.  The provider noted that June 2003 radiographic reports 
showed facet arthropathy at L4-S1.  The veteran was diagnosed 
with lumbar spondylosis.  There was no indication this was 
the result of or related to the service-connected low back 
strain.  Low back pain was reported as off and on in June 
2005.

An evaluation in excess of 10 percent is not warranted as the 
evidence does not show symptomatology consistent with either 
the old or revised criteria.  For example, range of motion 
was not moderately limited and there is no evidence of muscle 
spasm on extreme forward bending or loss of lateral spine 
motion.  Likewise, there is no evidence of forward flexion 
limited between 30 and 60 degrees, or ankylosis.  

The Board has considered functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness; however, there is no evidence that the pain causes 
additional functional loss on repetitive use not contemplated 
by the currently assigned rating.  Hence, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2003) do not provide a basis for 
an increased evaluation.  See also DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  

There was no evidence of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment.  Thus, a separate rating is not warranted 
for neurological impairment.  38 C.F.R. § 4.71a, Note 1 
(2007).

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected low back strain 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the veteran's low back strain has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  Despite the veteran's assertions that she quit 
her job as a result of low back pain, she has presented no 
objective evidence that her low back pain, in and of itself, 
has markedly interfered with employment.  Moreover, she did 
not report for a VA examination that may have provided 
additional information.  Therefore, in the absence of 
exceptional factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

ORDER

Entitlement to an evaluation in excess of 10 percent for low 
back strain is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


